NOYES, Circuit Judge
(dissenting). For reasons stated in my •opinion of April 26, 1910 (179 Fed. 839), I think that the action of the trial court in depriving the plaintiffs in error of the right to take lawful exceptions to the charge constituted error calling for the reversal of the judgment, and calling for such reversal none the less whether we think the plaintiffs in error would have been able to take meritorious exceptions or not.
But, if the judgment is not to be reversed upon this ground, I agree that the plaintiffs in error can have no other relief. The exceptions which they were able to take disclose no prejudicial error, and the trial judge would have no right to set aside the judgment if the cause should be remanded.